Order filed, July 26, 2016.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-16-00378-CV
                                ____________

                      W & T OFFSHORE INC., Appellant

                                        V.

                           LUKE MEYERS, Appellee


                   On Appeal from the 152nd District Court
                             Harris County, Texas
                      Trial Court Cause No. 2012-74366


                                     ORDER

      The reporter’s record in this case was due June 14, 2016. See Tex. R. App.
P. 35.1. On June 23, 2016, the court reporter filed a motion for extension of time
to file the record which was granted until July 14, 2016. The court has not received
a request to extend time for filing the record. The record has not been filed with
the court. Because the reporter’s record has not been filed timely, we issue the
following order.
      We order Cynthia Montalvo, the official court reporter, to file the record in
this appeal within 30 days of the date of this order.

                                   PER CURIAM